
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1511
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Grijalva (for
			 himself, Mr. Ortiz,
			 Mr. Filner,
			 Mr. Cuellar,
			 Mr. Rodriguez, and
			 Mr. Reyes) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Honoring the United States-Mexico Border
		  Health Commission on the 10th anniversary of the full commission establishment
		  and for a decade of significant contributions.
	
	
		Whereas, on October 22, 1994, the United States section of
			 the United States-Mexico Border Health Commission was established;
		Whereas, on July 24, 2000, the agreement between the
			 United States and Mexico established the full United States-Mexico Border
			 Health Commission;
		Whereas the mission of the United States-Mexico Border
			 Health Commission is to provide international leadership to optimize health and
			 quality of life along the United States-Mexico border;
		Whereas the primary goals of the United States-Mexico
			 Border Health Commission are to institutionalize a domestic focus on border
			 health that can transcend political changes and to create an effective venue
			 for bi-national discussions to address the public health issues and problems
			 affecting the United States-Mexico border populations;
		Whereas the United States-Mexico Border Health Commission
			 facilitates identification of public health issues, supports studies and
			 research on border health, and brings together effective Federal, State, and
			 local public and private resources by forming dynamic partnerships and
			 alliances to improve the health of the border populations through creative,
			 multi-sectoral approaches; and
		Whereas the United States-Mexico Border Health Commission
			 works towards the Millennium Development Goals, particularly to reduce child
			 mortality, improve maternal health, combat HIV/AIDS, malaria, and other
			 diseases, and to develop a global partnership for development: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)honors the achievements of the United
			 States-Mexico Border Health Commission, which have improved health for the
			 residents of the United States-Mexico border region; and
			(2)recognizes the
			 10th anniversary of the agreement to establish the full United States-Mexico
			 Border Health Commission.
			
